Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This non-final action is in response to applicant’s amendment and RCE of 08 September 2021.  Claims 1, 4-6, 8-9, 11-13, 15 and 20-29 are pending and have been considered as follows.  
Response to Arguments
 Applicant’s arguments with respect to the rejection of claims 1, 4-6, 8-9, 11-13, 15 and 20-29 under 35 USC 102/103 over Barker et al. (US 2007/0208498) have been fully considered but are not persuasive.  Specifically, applicant argues:
Applicant respectfully submits that Barker does not disclose or suggest at least the above-emphasized limitations of Claim 1. Therefore, Claim 1 is patentable over the cited art. 

i) "analyze the set of sensor data to compute first traffic 
pattern information along a first street during a first time period before a change to the given geographic region and second traffic pattern information along the first street during a second time period after the change to the given geographic region" 

The Office relies on Barker for allegedly disclosing "analyze the set of sensor data to compute a first average speed along a first street during a first time period and a second average speed along the first street during a second time period," citing Barker at paragraphs [0053], [0079]-[0120], and [0123]-[0132]. (Office Action, page 4). 

However, Barker does not disclose or suggest "analyze the set of sensor data to compute first traffic pattern information along a first street during a e a change to the given geographic region and second traffic pattern information along the first street during a second time period after the change to the qiven geographic region." Barker describes techniques for displaying information to users regarding traffic conditions based on user-selectable controls. (Abstract). However, Barker does not contemplate computing such data "before a change to a given geographic region" and "after the change to the geographic region."UP-131C2 Page 10 App. No. 16/594,466 
For at least these reasons, Barker does not disclose or suggest "analyze the set of sensor data to compute first traffic pattern information along a first street during a first time period before a change to the given geographic region and second traffic pattern information along the first street during a second time period after the change to the given geographic region" as recited in Claim 1. 
ii) "in response to receiving the first user input corresponding to the user selection, cause the user device to present a user interface comprising the first traffic pattern information along the first street before the change to the given geographic region and the second traffic pattern information along the first street after the change to the given geographic region" 
The Office relies on Barker for allegedly disclosing "in response to 
receiving the first user input corresponding to the user selection, cause the user device to present a first set of traffic information that includes the first average speed along the first street during the first time period and the second average speed during the second time period," citing Barker at paragraphs [0079]-[0120], [0127], and [0133] and Figs. 7A-7V. (Office Action, page 4). 
Barker describes presenting comparative road traffic condition information. (Paragraph [0017]). Specifically, Barker's "comparative view" presents a difference between current traffic conditions as compared to "normal expected conditions". (Paragraph [0108]). Thus, Barker's "comparative view" presents deviations from normal at the current time or other selected times. However, Barker does not "present a user interface comprising the first traffic pattern information along the first street before the change to the after the change to the given geographic region.” App. No. 16/594,466 
For at least these reasons, Barker does not disclose or suggest "in response to receiving the first user input corresponding to the user selection, cause the user device to present a user interface comprising the first traffic pattern information along the first street before the change to the given geographic region and the second traffic pattern information along the first street after the change to the given geographic region" as recited in Claim 1. 

The Examiner’s Response
The examiner has carefully considered applicant’s arguments and respectfully disagrees.  While applicant argues that Barker only presents a difference between current traffic conditions as compared to “normal expected conditions” and does not present a user interface comprising the first traffic pattern before a change and second traffic pattern after the change, the Examiner respectfully disagrees.  At ¶[0108], Barker teaches a comparative view of current traffic conditions to normal traffic conditions (which is noted/admitted by applicant in their arguments).  However, applicant suggests that this is not the same as the first traffic pattern for a first street before the change and a second traffic pattern along the first street after the change.  The Examiner respectfully disagrees that such limitation is not taught/suggested by Barker.  Barker teaches that the “normal traffic conditions” are “determined …by reference to a predictive model that can be used to determined expected default long-term traffic condition forecasts based on historical observations and some current conditions such as scheduled events but not on transient or temporary situations such as accidents and other road incidents, short-term road construction, weather, etc” (emphasis added).   As such, Barker does teach the comparison of current vs. normal 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 11-13, 15, 20-23 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al. (US 2007/0208498).
As regards claim 1, Barker et al. teaches a network system (see at least Abstract and ¶[0017]) comprising: one or more processors (see at least ¶[0050]-[0051] and [0062]-[0063]); one or more memory resources storing instructions that, when executed by the one or more processors (see at least ¶[0050]-[0051] and [0062]-[0063]), cause the network system to: maintain a set of sensor data received over a network from a plurality of computing devices, each of the plurality of computing devices being carried within or associated with a corresponding vehicle that operates in a given geographic region (see at least ¶[0050]-[0058]); analyze the set of sensor data to compute first traffic pattern information along a first street during a first time period before a change to the given geographic region and a second traffic pattern information along the first street during a second time period after the change to the given geographic region (see at least ¶[0053], [0079]-[0120] and [0123]-[0132]; particularly ¶[0053], [0087]-[0090] and [0108]- see discussion above); receive, from a user device of a user, a first user input corresponding to a user selection of an area presented within an interactive map user interface feature that corresponds to the first street (see at least ¶[0077]-[0087] and [0122]); in response to receiving the first user input corresponding to the user selection, cause the user device to present a user interface comprising the first traffic pattern information along the first street before the change to the given geographic region and the second traffic pattern information along the first street after the change to the given geographic region(see at least ¶[0079]-[0120], [0127] and [0133] and Figs. 7A-7V, in particular ¶[0108] – see discussion above).  
As regards claim 4, Barker et al. teach wherein each of one or more streets displayed within the interactive map user interface feature is presented in a corresponding color based on respective traffic pattern information along the each of the one or more streets (see at least ¶[0079]-[0120] and Figs. 7A-7V).
As regards claim 5, Barker et al. teach wherein presenting the user interface includes presenting a comparison of the first traffic pattern information along the first street during the first time period with the traffic pattern information along the first street during the second time period (see at least ¶[0105]-[0108]).  
As regards claim 6, Barker et al. teach wherein the first street is displayed within the interactive map user interface feature in a first color that is based on the comparison (see at least ¶[0079]-[0120] and Figs. 7A-7V).  
As regards claim 11, Barker et al. teach wherein the executed instructions further cause the network computing system to receive, from the user device a second user input that specifies the given geographic region (see at least ¶[0079]-[0120] and Figs. 7A-7V).
As regards claim 12, Barker et al. teach wherein the change comprises a construction project (see at least ¶[0079]-[0120], specifically [0108]). 
As regards claim 13, Barker et al. teach wherein the first traffic pattern information and the second traffic pattern information include at least one parameter selected from a safety level, a probability of accidents, a level of hard braking, and a variance in safety level(see at least ¶[0079]-[0120] and Figs. 7A-7V).  

	As regards claims 15 and 20, please see the rejections above with respect to claim 1, which is commensurate in scope to claims 15 and 20, with claim 1 being drawn to a network system, claim 15 being drawn to a corresponding method and claim 20 being drawn to a corresponding non-transitory computer readable medium. 
As regards claim 21, Barker et al. teach wherein the executed instructions further cause the network system to receive, from the user device, a second user input specifying one or more time parameters corresponding to the change (see at least ¶[0079]-[0090], [0108], [0122]-[0125] and [0133]).  
As regards claim 22, Barker et al. teach wherein the executed instructions further cause the network system to retrieve, based on the one or more time parameters, a subset of the set of sensor data (see at least ¶[0079]-[0090], [0122]-[0125] and [0133]).
As regards claim 23, Barker et al. teach wherein presenting the first set of traffic information includes presenting one or more line graphs illustrating traffic pattern information along the first street over time (see at least ¶[0118] and Fig. 7H).
	As regards claims 26 and 27, please see the rejection of claims 21 and 22, which are commensurate in scope to claims 21 and 22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 24-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2007/0208498).
As regards claim 8, Barker et al. does not explicitly teach wherein presenting the user interface includes presenting one or more bar graphs illustrating the first traffic pattern information along the first street during the first time period and the second traffic pattern information along the first street during the second time period.  However, Barker et al. teaches a various views of travel information vehicle speed along specific road segments/streets of a geographic area including for multiple different time periods (see at least ¶[0079]-[0120] and Figs. 7A-7V).  In Barker et al. it is disclosed that the information being provided to the user by the user interface can be displayed in various different ways including maps and/or tabular information.  While Barker et al. does not teach that the comparison between the first traffic pattern information along the first street during the first time period and the second traffic pattern information along the first street during the second time period includes one or more bar graphs illustrating the differences, it would have been a matter of design choice to modify the teachings of Barker et al. to include a bar graph display illustrating the differences between the first traffic pattern information along the first street during the first time period and the second traffic pattern information along the first street during the second time period as a bar graphs is a known way of displaying comparison information similar to those actually disclosed by Barker et al.  Since applicant has not disclosed that the information being displayed specifically by a bar graph solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one or 
As regards claim 9, Barker et al. do not explicitly teach wherein the one or more bar graphs include a first set of one or more visual bars that illustrate the first traffic pattern information along the first street during the first time period and a second set of one or more visual bars that illustrate the second average traffic pattern information along the first street during the second time period.  However, Barker does teach the display of various sets of traffic information in different colors (see at least ¶[0079]-[0120] and Figs. 7A-7V).  Again, in Barker et al. it is disclosed that the information being provided to the user by the user interface can be displayed in various different ways including maps and/or tabular information.  While Barker et al. does not teach the bar graphs are displayed such that the information is displayed to illustrate the different traffic pattern information, it would have been a matter of design choice to modify the teachings of Barker et al. to include a bar graph, as discussed above with respect to claim 8, and further that the information is displayed in bars illustrating different traffic pattern information as this is a known way of displaying comparison information in a bar graph similar to those actually disclosed by Barker et al.  Since applicant has not disclosed that the information being displayed in bars of different colors solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one or ordinary skill in the art, it appears that the claimed feature does not distinguish the invention over the similar features in Barker et al.
As regards claims 24-25 and 28-29, please see the rejections above with respect to claims 8-9, which are commensurate in scope to claims 24-25 and 28-29.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI

Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667